Order canceling mortgage of record upon payment of a sum fixed therein, discontinuing the action and canceling the lis *814;pendens reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The court was without power to dispose of the issues in the action herein in a summary way on a motion in said action. The order may not be justified as being one made under section 333 of the Beal Property Law, * as concededly respondent did not comply with that section and pursue that statutory remedy. The issues thus disposed of summarily without authority must await the trial. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.

 See Real Prop. Law, § 3332, as added by Laws of 1911, chap. 574. [Rep.